BELCHER, Judge.
The conviction is for keeping and exhibiting a table for the purpose of gaming; the punishment, two years.
The former opinion is reported in 167 Tex. Cr. Rep. 502, 321 S.W. 2d 90.
A Texas Ranger testified that from his position in a public street about 7:30 P.M., December 10, 1957, he saw the appellant and other men 60 to 70 feet away in a well lighted building controlled and occupied by appellant, gambling with dice, and that his view of the dice game was through an opening four or five inches wide in the window drapes covering a window in said building. Three persons who were in the building when the ranger entered testified that they were and had been gambling with dice in games run there by the appellant.
Appellant did not testify but called witnesses who described the building in which the state claims there was gambling with dice; and one witness, who was with the ranger when he said he saw gambling with dice in appellant’s building, testified that he never noticed any opening in a window of the building.
The evidence, the sufficiency of which is not challenged, supports the conviction.
By formal bills of exception appellant complains that the State’s Attorney in his closing argument to the jury said:
“Could you see a pair of dice from approximately sixty feet? Take a look back there against that post. Can you see those things sitting back there? I asked Mr. Richie to put them back there: that is more than sixty feet from this end of this witness stand—of this jury box. Can you see a pair of dice?”
*573He objected to such argument on the ground that it was new and unsworn testimony, that it was outside of the record and injected a new fact into the case. The objection thereto was overruled and his request that the jury be instructed not to consider it was refused, and to which appellant excepted.
Appellant by the bills of exception further urges error in the refusal of his motion for mistrial and his motion for a new trial because the demonstration by the use of the dice at the time of such argument bolstered the testimony of Ranger Currin, and that the demonstration was not made under the same or similar conditions as those testified to by Ranger Currin.
The bills show that before the closing argument two red dice had been placed against a white pillar at the opposite side of the court room from the jury box; and that the room was well lighted by both sunlight and electric lights.
The cases relied upon by the appellant concern statements in argument bolstering a state’s witness, and about testimony of experiments and matters occurring out of the presence of the jury. Here, the state’s attorney in his argument sought to direct the jury’s attention to the dice exhibited in the court room, and in that portion of the argument he expressed no opinion whether he or they could see the dice. The distance between different points in the court room within the view of the jury was subject to their observation and judgment.
It is insisted that the trial judge certified reversible error in the bills presenting appellant’s complaint of the jury argument and the exhibition of the dice in connection with said argument.
Where this court is in as favorable a position as was the trial judge to draw a proper conclusion, it will not be bound by a certification of the trial judge of a conclusion of law or fact. Free v. State, 165 Tex. Cr. Rep. 374, 307 S.W. 2d 808, and cases cited.
The entire matter surrounding the complaints of the appellant are before this court. From the record it appears that the jury argument and the exhibition of the dice do not warrant the conclusion that reversible error is shown.
The judgment is affirmed.
*574Opinion approved by the Court.